            Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 FREDY KAPLAN,


                             Plaintiff,                          18 CV 3629 (KPF)

        - against -                                        SETTLEMENT
                                                           AGREEMENT, GENERAL
NEW YORK STATE DEPARTMENT OF LABOR,                        RELEASE, AND ORDER
                                                           OF DISMISSAL
                              Defendant.



        This SETTLEMENT AGREEMENT, GENERAL RELEASE, AND ORDER OF

 DISMISSAL (“Settlement Agreement”) is made by and between Plaintiff Fredy Kaplan

 (“Plaintiff”) and Defendant the New York State Department of Labor (“DOL” or “Defendant”) as

 follows:

        WHEREAS, Plaintiff commenced this action by filing a complaint on or about April 24,

 2018 (“the Complaint”), in the United States District Court for the Southern District of New York,

 Case Number 18 CV 3629 (KPF), alleging claims against DOL, Roberta Reardon, Pico Ben-Amotz,

 Michael Paglialonga, and Kathy Dix (“Defendants”) under Title VII of the Civil Rights Act of 1964,

 42 U.S.C. §§ 2000e to 2000e-17 (“Title VII”), the New York State Human Rights Law, N.Y. Exec.

 L. § 296 et seq. (the “NYSHRL”), and the New York City Human Rights Law, N.Y.C. Admin.

 Code § 8-107 et seq. (the “NYCHRL”) (the “Federal Action”); and

        WHEREAS, Plaintiff filed an amended complaint on or about October 29, 2018 and a

 corrected amended complaint on or about June 26, 2019 (the “Corrected Amended Complaint”);

 and

        WHEREAS, by an Opinion and Order dated July 19, 2019, the Court dismissed all claims

 against Reardon, Ben-Amotz, Paglialonga, and Dix (the “Individual Defendants”) and all NYSHRL


                                                1
        Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 2 of 29




and NYCHRL claims against DOL, and otherwise denied DOL’s motion to dismiss the Corrected

Amended Complaint; and

       WHEREAS, by an Opinion and Order dated March 22, 2021, the Court granted in part and

denied in part DOL’s motion for summary judgment; and

       WHEREAS, on or about September 27, 2019, Plaintiff commenced an action by filing a

summons and complaint in the Supreme Court of the State of New York, Suffolk County, Index

No. 619183/2019, alleging claims against DOL, Ben-Amotz, Paglialonga, and Dix under the

NYSHRL and NYCHRL (the “State Action”); and

       WHEREAS, on or about December 20, 2019, Plaintiff filed a stipulation on behalf of

Plaintiff, DOL, Ben-Amotz, and Paglialonga to transfer the venue of the State Action to New York

County, but the docket indicates that the State Action has not been so transferred; and

       WHEREAS, the claims and allegations in the Federal Action and State Action, together

with all related filings and proceedings, constitute “the Litigation”; and

       WHEREAS, DOL expressly denies any wrongful conduct or liability, or violation of any

federal, state, or local statute, ordinance, or law in this matter whatsoever; and

       WHEREAS, Plaintiff and DOL desire to fully resolve the claims between them and any and

all other disputes, whether known or unknown, without further litigation or proceedings before any

court or other agency, and without admission of fault or liability;

       NOW THEREFORE, in consideration of the mutual promises, covenants, representations

and other consideration contained in this Settlement Agreement, Plaintiff and Defendant hereby

stipulate and agree as follows:




                                                  2
        Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 3 of 29




         1.     Dismissal of the Action with Prejudice.

         a.     The Federal Action, and all claims asserted in it, are hereby dismissed with

prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and without payments, attorneys’ fees, costs,

disbursements, or expenses in excess of the amounts specified in paragraph 3 of this Settlement

Agreement.

         b.     Simultaneous with the execution of this Settlement Agreement, counsel for

Plaintiff shall execute and file a Notice of Voluntary Discontinuance with Prejudice of the State

Action in the form annexed hereto as Exhibit A, or in such other form as the Supreme Court, State

of New York, shall direct, dismissing with prejudice pursuant to N.Y. Civil Practice Law and Rules

§ 3217 the State Action and all claims asserted in it, without payments, attorneys’ fees, costs,

disbursements or expenses.

         c.     Simultaneously with the execution of this Settlement Agreement, counsel for

Plaintiff shall execute and file a Stipulation and Order in the form annexed hereto as Exhibit B

(the “Stipulation and Order of Dismissal With Prejudice”), dismissing with prejudice the Federal

Action and all claims asserted in it against the Individual Defendants in their individual and official

capacities pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), without payments, attorneys’ fees, costs,

disbursements or expenses.

         2.     Payments to Plaintiff and Plaintiff’s Attorney.

       In full consideration of Plaintiff’s execution of this Settlement Agreement, his agreement to

be bound by its terms, and his undertakings as set forth herein, including the dismissal of the Federal

Action and the State Action with prejudice, and other good and valuable consideration, the

sufficiency of which is hereby acknowledged, the State of New York on behalf of DOL shall pay




                                                  3
          Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 4 of 29




the gross sum of ONE HUNDRED SIXTY-FIVE THOUSAND DOLLARS ($165,000.00) to

Plaintiff/Plaintiff’s attorneys as follows:

         a.     DOL shall pay to Plaintiff the gross sum of ONE HUNDRED FIVE THOUSAND

DOLLARS ($105,000.00), for which an I.R.S. Form W-2 shall be issued, in full and complete

satisfaction of any and all claims, allegations, or causes of action for lost wages, including but not

limited to, lost wages, benefits, back pay, front pay, severance pay, commissions, bonuses,

reimbursements, pension plan contributions, and any non-vested retirement, pension, health, or

savings plan benefits, or other compensation, less all applicable withholdings, payroll deductions,

and taxes. The foregoing payment shall be made payable to Fredy Kaplan, Esq. and mailed to Saul

D. Zabell, Esq., Zabell & Collotta, P.C., 2 Corporate Drive, Bohemia, N.Y. 11716.

         b.     The State of New York, on behalf of DOL, shall pay the gross sum of SIXTY

THOUSAND DOLLARS ($60,000.00), for which I.R.S. Forms 1099 shall be issued to each of

Plaintiff and Plaintiff’s attorneys in this amount, in full and complete satisfaction of any and all

claims, allegations, or causes of action for attorneys’ fees, costs, disbursements, and expenses

incurred by Plaintiff or Plaintiffs’ attorneys for any and all counsel who have at any time

represented or assisted Plaintiff in the Litigation, or in connection with any other proceeding,

administrative, judicial, or otherwise and any other claim or action arising from, related to, based

upon, or alleging any of the acts, transactions, occurrences, or omissions asserted or purportedly

asserted in the Litigation. The foregoing payment shall be made payable to Zabell & Collotta, P.C.

and mailed to Saul D. Zabell, Esq., Zabell & Collotta, P.C., 2 Corporate Drive, Bohemia, N.Y.

11716.




                                                  4
        Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 5 of 29




   3.          State Approval of Payments.

        The payments referenced in Paragraph 2 of this Settlement Agreement are conditioned

upon and subject to the approval of all appropriate state officials in accordance with N.Y. Public

Officers Law § 17. Plaintiff and Plaintiff’s attorneys agree to promptly execute and deliver all

necessary and appropriate vouchers and other documentation requested with respect to obtaining

such approval and effectuating payment.

   4.          Accrual of Interest.

         In the event that the payments referenced in Paragraph 2 of this Settlement Agreement

have not been made by the one hundred twentieth (120th) day after the receipt by the Office of the

Attorney General of a “So Ordered” copy of this Settlement Agreement, entered on the docket by

the Clerk of the Court, together with all other requested documentation required under Paragraphs

3 and 7 of this Settlement Agreement, interest on any part of the sum not paid by the end of the

one hundred twentieth (120th) day shall accrue on the outstanding principal balance at the statutory

rate prescribed by 28 U.S.C. § 1961, commencing on the one hundred and twenty-first (121st) day

after receipt of all required documentation by the Office of the Attorney General of all

documentation required under Paragraphs 3 and 7 of this Settlement Agreement.

   5.          Liability for Taxes.

        Any taxes, or interest or penalties on taxes, on the payments referenced in Paragraph 2 of

this Settlement Agreement shall be the sole and complete responsibility of Plaintiff, or his

attorneys for fees paid to said attorneys. Plaintiff and his attorneys agree and acknowledge that

they shall have no claim, right, or cause of action against DOL and/or the State of New York, or

any of the State’s agencies, departments, divisions, officers, employees, agents, attorneys, and

insurers, whether in their individual or official capacities, or any of them, or all of them, on account



                                                   5
          Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 6 of 29




of such taxes, interest, or penalties. Plaintiff agrees that he will defend, indemnify, and hold

harmless DOL and/or the State of New York, or its present and former agencies, subdivisions,

subsidiaries, administrators, principals, officers, employees, directors, members, trustees, agents,

attorneys, and insurers, whether in their individual or official capacities, or any of them, or all of

them, in any claim, proceeding, action, or demand brought in any forum or manner, judicial,

administrative or otherwise, to satisfy or for the satisfaction of any such tax or interest or penalty

on such tax.

     6.          Responsibility of Plaintiff for Liens and Setoffs.

           Plaintiff agrees that DOL or the State of New York, or any of the State’s agencies,

departments, divisions, officers, employees, agents, attorneys, and insurers, whether in their

individual or official capacities, or any of them, or all of them, shall not be responsible for the

satisfaction of any liens, or the payment of setoffs, deductions, or recoupments of any kind,

including any and all workers’ compensation, tax, Medicare, Medicaid, unemployment

compensation, or child support liens, that may attach to the payments referenced in Paragraph 2

and that Plaintiff shall have no claim, right, or cause of action on account of such liens or setoffs.

          7.     Medicare Certification.

            Plaintiff represents and warrants that he is not a Medicare recipient and/or Medicare

eligible, has never been on Medicare or Social Security Disability Insurance (“SSDI”), that no

conditional payments have been made on his behalf by Medicare, and further that he does not

expect to be Medicare eligible and/or a recipient within the next thirty (30) months following the

date of this Settlement Agreement. Plaintiff agrees to deliver a fully executed and notarized

Affidavit of Medicare Eligibility Status in the form annexed hereto as Exhibit C (“Medicare

Affidavit”) to the Office of the Attorney General. Plaintiff acknowledges and understands that



                                                  6
        Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 7 of 29




receipt of this document by the Office of the Attorney General is a prerequisite to payment of the

settlement amounts referenced in paragraph 2, and that this document falls within the category of

“other documentation” and “required documentation” described in Paragraphs 3 and 4 of this

Settlement Agreement.

         8.    Liability of Plaintiff for Any Medicare Payments or Medicare Liens.

       Plaintiff agrees to defend, indemnify, and hold harmless DOL or the State of New York,

or any of the State’s offices, agencies, departments, divisions, officers, employees, agents,

attorneys, and insurers, whether in their individual or official capacities, or any of them, or all of

them, for any liens or past or future Medicare payments presently known or unknown in connection

with the Action. If conditional or future anticipated Medicare payments have not been satisfied,

DOL and the State of New York reserve the right to issue a multi-party settlement check naming

Medicare as a payee or to issue a check to Medicare directly based on the Medicare Final Demand

Letter with respect to the amounts specified in Paragraph 2 of this Settlement Agreement. Upon

receipt of all required documentation under Paragraphs 3 and 7, payment of the settlement amounts

specified in Paragraph 2 shall be made in accordance with the terms set forth herein.

       9.      General Release in Favor of Defendant.

       For and in consideration of the payments referenced in Paragraph 2 of this Settlement

Agreement and other good and valuable consideration, the sufficiency of which is hereby

acknowledged, and except for the rights and obligations set forth in this Settlement Agreement,

Plaintiff, on behalf of himself, his heirs, executors, administrators, successors, and assigns

(collectively, “the Releasing Parties”), hereby releases and forever discharges DOL and the State

of New York, together with their offices, agencies, departments, divisions, as well as their present

and former officers, employees, agents, attorneys, insurers, whether in their individual or official



                                                  7
        Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 8 of 29




capacities, or any of them, or all of them (collectively, “the Released Parties”) from all manner of

actions, proceedings, suits, grievances, injuries, debts, obligations, dues, sums of money, accounts,

contracts, controversies, agreements, promises, damages, judgments, claims, and demands

whatsoever, direct or indirect, known or unknown, discovered or undiscovered, that the Releasing

Parties ever had, now have, or shall or may have in the future against some, any, or all of the

Released Parties, for or by reason of any act, transaction, occurrence, omission, cause, matter, or

thing whatsoever up to and including the date of this Settlement Agreement, including: (a) any and

all claims, causes of action, grievances pursuant to any applicable collective bargaining agreement,

rights, or administrative charges related to or arising out of the acts, transactions, occurrences, or

omissions which are described, alleged, or contained in the Litigation; (b) any and all claims,

causes of action, grievances pursuant to any applicable collective bargaining agreement, rights, or

administrative charges related to or arising directly or indirectly from Plaintiff’s employment or

association with any of the Released Parties, including any and all claims under 42 U.S.C.

§§ 1981-1988, Title VII, the Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq., the Americans

with Disabilities Act, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act of 1993, 29

U.S.C. §2601 et seq., the NYSHRL, the NYCHRL, N.Y. Labor Law §§ 194, 740, and 741, N.Y.

Civil Service Law § 75-b, the United States Constitution, the New York State Constitution, and

the New York City Charter; and (c) any and all other claims, causes of action, grievances pursuant

to any applicable collective bargaining agreement, rights, or administrative charges for relief,

whether for moneys owed, equitable relief, costs, fees, or other expenses, including attorney’s fees.

Plaintiff is not waiving or releasing any nonwaivable statutory protections. Plaintiff is not waiving

or releasing and claims that may arise after Plaintiff executes this Settlement Agreement. Plaintiff

is not waiving or releasing and claims under New York Military Law; any claims under New York



                                                  8
          Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 9 of 29




Labor Law §§ 220 to 224; any unemployment benefit rights under the New York Unemployment

Insurance Law. Additionally, nothing in this release prohibits Plaintiff’s right to testify, assist, or

participate in an investigation, hearing, or proceeding conducted by the EEOC.

   10.           No Other Action or Proceeding Commenced.

          Other than the Federal Action and State Action, Plaintiff represents that he has not

commenced, maintained, or prosecuted any action, charge, complaint, grievance, or proceeding of

any kind that is still pending against the Released Parties, on his own behalf or on behalf of any

other person and/or on behalf of or as a member of any alleged class of persons, that none of the

foregoing is currently pending in any court or before any administrative or investigative body or

agency, and acknowledges that this representation constitutes a material inducement for Defendant

to enter into this Settlement Agreement.

    11.          Waiver of Attorneys’ Lien.

           The undersigned attorneys for Plaintiff do hereby release and waive any attorneys’ lien

they may have on the settlement proceeds in the Action pursuant to N. Y. Judiciary Law §§ 475

and 475-a or any other state or federal law, statute, contract, or otherwise.

    12.          No Other Attorney.

          Plaintiff represents and warrants that besides the undersigned attorneys for Plaintiffs, there

are no other attorneys that have a lien on the settlement proceeds in the Action pursuant to the

provisions of N.Y. Judiciary Law §§ 475 and 475-a or any other state or federal law, statute,

contract, or otherwise.




                                                    9
          Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 10 of 29




    13.           No Prevailing Party.

         Neither Plaintiff nor Defendant shall be deemed a “prevailing party” for any purpose,

including any statutory or contractual claim based upon “prevailing party” status with respect to

the Litigation.

   14.            Binding Effect on Successors and Assigns.

         The terms and conditions of this Settlement Agreement shall inure to the benefit of, and be

binding upon, the successors and assigns of each party hereto.

   15.            Authority.

         Each signatory to this Settlement Agreement hereby represents and warrants that he, she,

or it has the requisite authority to enter into this Settlement Agreement, and has not previously

assigned or transferred any rights or interests with respect to the matters covered by this Settlement

Agreement.

   16.            Voluntary Agreement.

         Plaintiff represents that he has thoroughly discussed all aspects of this Settlement

Agreement, including the General Release, with his counsel, and Plaintiff represents that he has

carefully read and fully understands all of the provisions of this Settlement Agreement. Plaintiff

represents that he executes and delivers this Settlement Agreement voluntarily after being fully

informed of its terms, contents, and effect, and acknowledges that he understands its terms,

contents, and effect. Plaintiff acknowledges that he has consulted with his attorneys before

agreeing to any settlement or release, and no compromise or representation of any kind, other than

as set forth or referred to herein, has been made to any party or any one acting on behalf of any

party.




                                                 10
          Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 11 of 29




     17.        Negotiated Agreement.

           The parties acknowledge that each party has cooperated in the drafting and preparation

of this Settlement Agreement. The language in all parts of this Settlement Agreement shall be in

all cases construed according to its fair meaning and not strictly for or against any party.

    18.         No Admission of Liability.

        It is understood and agreed that any actions taken or payments made pursuant to this

Settlement Agreement are made solely to avoid the burdens and expense of protracted litigation;

that this Settlement Agreement and the actions taken pursuant hereto are not to be construed as

constituting any determination on the merits of any claims in this dispute or as constituting any

admission of wrongdoing or liability on the part of DOL, the State of New York, or their present

and former agencies, subdivisions, subsidiaries, administrators, principals, officers, employees,

directors, members, trustees, agents, attorneys, insurers, whether in their individual or official

capacities, or any of them, or all of them, and that they expressly deny any wrongdoing or liability.

Nothing contained in this Settlement Agreement shall be deemed to constitute a policy or practice

of DOL or the State of New York.

    19.         No Precedential Value.

        This Settlement Agreement shall not in any manner be construed as determinative of the

issues raised in the Litigation or any other proceeding, and shall have no precedential value. In

addition, notwithstanding the provisions of any paragraph herein, this Settlement Agreement shall

not bind or collaterally estop DOL, the State of New York, or their present and former agencies,

subdivisions, subsidiaries, administrators, principals, officers, employees, directors, members,

trustees, agents, attorneys, and insurers, whether in their individual or official capacities, or any of

them, or all of them, in pending or future actions or proceedings in which the same or similar issues



                                                  11
          Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 12 of 29




are raised, from defending any and all issues raised in said actions or proceedings, or from

advancing any defenses.

   20.          Entire Agreement.

         This Settlement Agreement constitutes the entire agreement between the parties hereto

pertaining to the subject matter hereof, and supersedes and embodies, merges and integrates all

prior and current agreements and understandings of the parties hereto, whether written or oral, with

respect to the subject matter of this Settlement Agreement, and may not be clarified, modified,

changed, or amended except in a writing duly executed by the parties hereto or an authorized

representative of the parties hereto.

   21.          Governing Law.

         The terms of this Settlement Agreement shall be governed by, and construed in accordance

with, the laws of the State of New York applicable to contracts to be performed wholly within the

State of New York, except to the extent that federal law applies to the releases and waiver of

federal claims pursuant to this Settlement Agreement.

    22.         Severability.

         With the exception of paragraphs 1, 3, 7, 9, 10, and 13 of this Settlement Agreement, if any

other provision of this Settlement Agreement shall be held by a court of competent jurisdiction to

be invalid, void, or unenforceable in whole or in part, such decision shall not invalidate the

remaining portion or affect its validity.

    23.         Headings.

         The headings contained in this Settlement Agreement are for convenience of reference only

and are not a material part of this Settlement Agreement.




                                                 12
Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 13 of 29
     Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 14 of 29




Dated: August __11___, 2021        ZABELL & COLLOTTA, P.C.
                                   Attorneys for Plaintiff Fredy Kaplan
                                   By:

                                   _________________________________
                                   Saul D. Zabell, Esq.
                                   2 Corporate Drive
                                   Bohemia, New York 11716
                                   (631) 589-7242
                                   szabell@laborlawsny.com


Dated: August _____, 2021          LETITIA JAMES
                                   Attorney General
                                   State of New York
                                   Attorney for Defendant the New York
                                   State Department of Labor
                                   By:


                                   _________________________________
                                   Michael A. Berg, Esq.
                                   Assistant Attorney General
                                   28 Liberty Street
                                   New York, New York 10005
                                   (212) 416-8651
                                   michael.berg@ag.ny.gov



Dated:       August 13, 2021       SO ORDERED:
             New York, New York


                                   _________________________________
                                   Honorable Katherine Polk Failla
                                   United States District Judge




                                    14
Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 15 of 29




          13

   New York, New York
Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 16 of 29




                    Exhibit A




                               15
        Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 17 of 29




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK

FREDY KAPLAN,

                                        Plaintiff,

                        -   against –                                  Index No. 619183/2019

                                                                       STIPULATION OF
NEW YORK STATE DEPARTMENT OF                                           DISCONTINUANCE
LABOR, and KATHY DIX, MICHAEL                                          WITH PREJUDICE
PAGLIALONGA and PICO BEN-AMOTZ in their
individual capacities as aiders and abettors,

                                        Defendants.


        IT IS HEREBY STIPULATED AND AGREED by and between the undersigned, the

attorneys of record for all of the parties to the above-captioned action, that whereas no party hereto

is an infant, incompetent person for whom a committee has been appointed or conservatee, and no

person not a party has an interest in the subject matter of the action, this action is hereby is

discontinued with prejudice, without costs to any party as against any other party. It is further

agreed by all counsel of record that faxed or emailed copies of counsel’s signatures are valid and

effective as if original.




                                                     16
        Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 18 of 29


Dated: August 11, 2021                       Dated: August __, 2021

      ZABELL & COLLOTTA, P.C.                      LETITIA JAMES
                                                   ATTORNEY GENERAL
                                                   STATE OF NEW YORK

By:   _______________________                By:    _______________________
      Saul D. Zabell, Esq.                          Michael A. Berg, Esq.
      1 Corporate Drive, Suite 103                  Assistant Attorney General
      Bohemia, NY 11716                             28 Liberty Street
      (631) 589-7242                                New York, New York 10005
      SZabell@laborlawsny.com                       (212) 416-8651
                                                    michael.berg@ag.ny.gov
      Attorneys for Plaintiff Fredy Kaplan
                                             Attorneys for Defendants the New York State
                                             Department of Labor, Pico Ben-Amotz, and
                                             Michael Paglialonga


                                             Dated: August __, 2021

                                             LUIBRAND LAW FIRM, LLC



                                             By: ______________________
                                                  Kevin Luibrand, Esq.
                                                  950 New Loudon Road, Suite 270
                                                  Latham, New York 12110
                                                  (518) 213-3770
                                                  kluibrand@luibrandlaw.com

                                             Attorneys for Defendant Kathy Dix



                                                   So Ordered:


                                                   ____________________________
                                                   J.S.C.




                                              1
Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 19 of 29
Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 20 of 29
Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 21 of 29




                    Exhibit B
           Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 22 of 29


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FREDY KAPLAN,
                              Plaintiff,

       – against –
                                                               No. 18 Civ. 3629 (KPF)
NEW YORK STATE DEPARTMENT OF
LABOR,
                              Defendant.

                 STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED, AGREED and ORDERED by and between the undersigned

attorneys for the parties herein that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the above-captioned

action and all claims asserted therein against Roberta Reardon, Pico Ben-Amotz, Michael Paglialonga,

and Kathleen Dix are voluntarily dismissed with prejudice and without payments, attorneys’ fees,

costs, disbursements or expenses to any party as against the other.


  Dated: August __11___, 2021                   ZABELL & COLLOTTA, P.C.
                                                Attorneys for Plaintiff Fredy Kaplan

                                                _________________________________
                                                Saul D. Zabell, Esq.
                                                2 Corporate Drive
                                                Bohemia, New York 11716
                                                (631) 589-7242
                                                szabell@laborlawsny.com
Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 23 of 29
Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 24 of 29
Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 25 of 29




                    Exhibit C
             Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 26 of 29


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 FREDY KAPLAN,


                                 Plaintiff,                          18 CV 3629 (KPF)

            - against -                                        PLAINTIFF’S AFFIDAVIT
                                                               REGARDING MEDICARE
 NEW YORK STATE DEPARTMENT OF LABOR,

                                  Defendant.


STATE OF NEW YORK                       )
                                        ) ss.:
COUNTY OF NEW YORK                      )

       Fredy Kaplan, being duly sworn, deposes and says:

1.     I am the plaintiff in the above-entitled action and I reside at [address], New York 1xxxx and

my telephone number is [number].

2.     I am making this affidavit with full knowledge that the same will be relied upon by the State of

New York, its agents, employees and representatives (“OAG”) in connection with settlement of this

action against the New York State Department of Labor, specifically as it relates to the OAG’s

obligations as to Medicare compliance primarily pursuant to Section 111 of the Medicare, Medicaid

and SCHIP Extension Act of 2007 (“MMSEA”) and the Medicare Secondary Payer Act (“MSP”). I

understand that a query will be or has been made to verify my current Medicare eligibility status.

3.     I hereby acknowledge and understand that as mandated by the Centers for Medicare and

Medicaid Services (“CMS”) and promulgated by and through its rules and regulations including but

not limited to the MMSEA or MSP, I am required to:

       a.         reimburse Medicare for conditional payments it has made from the settlement herein; or

       b.         utilize the settlement proceeds to pay for future medical expenses, when necessary.
            Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 27 of 29


4.     I further acknowledge that the information provided herein will be relied upon by defendant

and OAG as true and accurate and, when applicable, will be used for reporting pursuant to the

MMSEA or as deemed necessary or required by the defendant and OAG.

5.     I hereby agree to promptly provide the OAG with any and all information necessary and

required for its reporting pursuant to MMSEA .

                                      PEDIGREE INFORMATION

6.      I have been known by (include all alias name(s), former name(s) maiden name(s)) the

following names: Fredy Kaplan. I hereby acknowledge that I can be identified by this/these name(s)

and all these names are indeed referring to me.

7.     I consent to OAG verifying my current Medicare eligibility for purposes of its compliance with

MMSEA. I affirm:

       a.      my social security number is [Social Security Number];
       b.      my date of birth is [Date of Birth]; and
       c.      my gender is female.

                                 CURRENT MEDICARE ELIGIBILITY
                     Initial and affirm applicable current Medicare eligibility status 

8.     As of the date of this affidavit:

       a.      _______ I am not currently eligible for Medicare coverage and/or benefits nor
               have I ever received Medicare coverage and/or benefits;

                                                    OR

       b.      _______ I am a Medicare beneficiary and my Medicare number [HIC #] is
               ______________________. I am aware of my obligation to reimburse Medicare, as
               well as any Medicare Part C Plan (also referred to as Medicare Advantage Plans, Medi-
               Gap Plans), (collectively hereinafter referred to as “Medicare”) for payments or benefits
               that I received directly or indirectly from Medicare for medical expenses for injuries
               that were the subject of this action. I understand that reimbursement directly to
               Medicare may be made from proceeds I receive from the settlement of this action; and

               i.        _______ Medicare has confirmed that no payment is due and owing from
                         the total proceeds of the above-captioned litigation. (Attach copy of Medicare’s
                         Conditional Payment letter or Final Demand Letter); or
          Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 28 of 29


             ii.       _______ Medicare has confirmed that it will accept the total amount of
                       $____________ as full and final reimbursement of all Medicare payments made
                       to date. (Attach copy of Medicare’s Conditional Payment Letter and/or Final
                       Demand Letter). In accordance with the attached Medicare letter, I consent to
                       the payment of that sum directly from the total proceeds of the above-captioned
                       litigation; or

             iii.      _______ I am awaiting a Conditional Payment Letter and/or Final Demand
                       Letter or equivalent information from Medicare. Upon my receipt of the
                       necessary documentation, I will promptly provide it to Michael A. Berg and to
                       OAG’s Medicare Compliance Unit via email at
                       Medicare.Compliance@ag.ny.gov. I agree that no interest or penalty will be
                       assessed or demanded by me or on my behalf against the OAG for any delay in
                       payment pursuant to the terms and conditions of the settlement in the above-
                       captioned litigation prior to OAG’s receipt of any and all necessary
                       documentation from me issued by Medicare (including but not limited to
                       Medicare’s Conditional Payment Letter or Final Demand Letter). In accordance
                       with Medicare’s Conditional Payment Letter or Final Demand Letter, I consent
                       to the payment of that sum directly from the total proceeds of the above-
                       captioned litigation.

                                FUTURE MEDICARE ELIGIBILITY
                    Initial and affirm applicable future Medicare eligibility status 

9.   As of the date of this affidavit:

     a.      _______ I do not expect to be Medicare eligible within 30 months of the date of
             this affidavit and as of the date of the settlement of the above-captioned litigation. I
             affirm that I:
             i.       have not applied for Social Security Disability Insurance (SSDI);
             ii.      have not been denied SSDI and anticipating appealing that decision;
             iii.     am not in the process of appealing or re-filing for SSDI;
             iv.      am not 62.5 years or older; and
             v.       do not have End Stage Renal Disease (a qualifying condition for Medicare);

                                                   OR

     b.      _______ I am not current a Medicare beneficiary. However, I anticipate that I
             will be Medicare eligible within 30 months of the date of this affidavit and the date of
             the settlement of the above-captioned litigation; and

             i.        _______ I do not require any future treatment for injuries that are the
                       subject of this action. The required certification(s) for the injuries alleged in the
                       complaint is attached. The attached certification attests that there is no
                       anticipated future treatment required for the injuries sustained in the within
                       action; or
           Case 1:18-cv-03629-KPF Document 153 Filed 08/13/21 Page 29 of 29


              ii.    _______ I do require future treatment for the injuries that are the subject of
                     this action. In accordance with the attached Medicare Set-Aside Trust (“MSA”),
                     I consent to the payment of $_________, payable from the total proceeds of the
                     above-captioned litigation. I affirm this sum will be used for the medicals
                     expenses relating to the injuries of this action; or

              iii.   _______ I have not sought treatment for the injuries alleged in this case
                     and, as such, there are no medical expenses relating to the injuries alleged
                     herein. Furthermore, I do not anticipate seeking medical treatment for injuries
                     alleged in this action. I understand and agree should I require future treatment
                     and/or prescription medication for such injuries, I will use the requisite amount
                     of proceeds from this agreement to pay for any medical expenses relating to
                     such injuries.

                                                  OR

      c.      _______      I am currently a Medicare beneficiary and

              i.     _______ I do not require any future treatment for injuries that are the
                     subject of this action. The required certification(s) for the injuries alleged in the
                     complaint is attached. The attached certification attests that there is no
                     anticipated future treatment required for the injuries sustained in the within
                     action; or

              ii.    _______ I do require future treatment for the injuries that are the subject of
                     this action. In accordance with the attached Medicare Set-Aside Trust (“MSA”),
                     I consent to the payment of $_________, payable from the total proceeds of the
                     above-captioned litigation. I affirm this sum will be used for the medicals
                     expenses relating to the injuries of this action; or

              iii.   _______ I have not sought treatment for the injuries alleged in this case
                     and, as such, there are no medical expenses relating to the injuries alleged
                     herein. Furthermore, I do not anticipate seeking medical treatment for injuries
                     alleged in this action. I understand and agree should I require future treatment
                     and/or prescription medication for such injuries, I will use the requisite amount
                     of proceeds from this agreement to pay for any medical expenses relating to
                     such injuries.

                                                            ____________________________

Sworn to before me this
____ day of ____________, 2021.


___________________________
   NOTARY PUBLIC
